Name: Commission Regulation (EEC) No 421/90 of 19 February 1990 amending, in regard to the uniformity of packages of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31990R0421Commission Regulation (EEC) No 421/90 of 19 February 1990 amending, in regard to the uniformity of packages of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears Official Journal L 044 , 20/02/1990 P. 0021 - 0021*****COMMISSION REGULATION (EEC) No 421/90 of 19 February 1990 amending, in regard to the uniformity of packages of apples, Regulation (EEC) No 920/89 laying down quality standards for carrots, citrus fruit and dessert apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1189/89 (2). and in particular Article 2 (3) thereof, Whereas Annex III to Commission Regulation (EEC) No 920/89 (3), as amended by Regulation (EEC) No 3375/89 (4), sets out quality standards for dessert apples and pears; whereas a development has occured in consumer demand for prepacked apples; whereas the standards should not be an obstacle to expansion of trade in quality products and should therefore be adjusted to take account of this development; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is hereby added after the third subparagraph of section V, 'A. Uniformity' in Annex III to Regulation (EEC) No 920/89: 'Uniformity of variety is not required for "extra" class and class I apples of a net weight not exceeding 2 kg. If different varieties of apple are sold in the same package uniformity of origin is not required.' Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 12. (3) OJ No L 97, 11. 4. 1989, p. 19. (4) OJ No L 325, 10. 11. 1989, p. 23.